PER CURIAM.
This Court has jurisdiction to adopt rules of practice and procedure under article V, section 2(a) of the Florida Constitution.
The Florida Evidence Code1 enacted by the Legislature is both substantive and procedural. We previously adopted provisions of the Evidence Code as court rules insofar as they deal with procedural matters. In re Florida Evidence Code, 372 So.2d 1369 (Fla.1979), clarified by In re Florida Evidence Code, 376 So.2d 1161 (Fla.1979). We also have adopted amendments to the Evidence Code as court rules to the extent that they are procedural. In re Amendment of Florida Evidence Code, 497 So.2d 239 (Fla.1986); In re Amendment of Florida Evidence Code, 404 So.2d 743 (Fla.1981).
The Florida Bar has petitioned this Court to amend the Rules of Evidence to conform to statutory changes in the Evidence Code. The changes at issue are: Ch. 81-259, §§ 41, 42, at 1032, 1033, Laws of Florida; ch. 83-284, § 1, at 1468, Laws of Florida; ch. 84-36, § 1, at 80, Laws of Florida; ch. 84-363, § 4, at 2145, Laws of Florida; ch. 87-224, § 11, at 1022, Laws of Florida; ch. 88-33, § 2, at 115, Laws of Florida; ch. 90-40, § 2, at 48, Laws of Florida; eh. 90-123, § 1, at 313, Laws of Florida; eh. 90-139, §§ 2-3, at 492, Laws of Florida; ch. 90-174, §§ 1-4, at 583, 584, Laws of Florida; eh. 90-347, § 40, at 2461, Laws of Florida; ch. 91-255, § 12, at 2043, Laws of Florida;2 ch. 92-57, § 1, at 449, Laws of Florida; ch. 92-82, § 57, at 679, Laws of Florida; ch. 92-107, § 1, at 747, Laws of Florida; ch. 92-138, § 16, at 967, Laws of Florida; ch. 93-39, § 19, at 52, Laws of Florida; ch. 93-125, § 2, at 1, Laws of Florida; and ch. 93-156, § 26, at 26, Laws of Florida.
We adopt the amendments to the Evidence Code to the extent that they concern court procedure.3 These amended rules are effective the dates the bills became law.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.

. Sections 90.101-.958, Fla.Stat. (1979).


. We note that the adoption of chapter 91-255, § 12, at 2043, Laws of Florida, is only for procedural purposes and does not bar a challenge to the statute for any other reason.


.We do not adopt the amendments to chapter 85-53, §§ 2-4, at 141, Laws of Florida, as the Bar requested, because we have already adopted the amendments to chapter 85-53 in In re Amendment of Florida Evidence Code, 497 So.2d 239 (Fla.1986).